Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment submitted on July 28, 2022 in response to the Office action mailed on April 28, 2022 (“the previous OA”) have been fully considered. 
Support for new claims 17-20 can be found in paragraph 0067 and 0069 of the specification. 
In view of applicant’s amendment, the objection to claims 7 and 8 as set forth in the previous OA is withdrawn. 
he rejection of claims 1-9 under 35 USC 102(a1)/103 over Kawai et al. (US 6700185 B1), as set forth in the previous OA is maintained. 

In view of applicant’s submission of new claims 17-20, a new rejection under 35 USC 103 over Kawai et al. (US 6700185 B1) as applied to claim 1 is made. 
New claim objection is made in view of applicant’s claim 18.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 depends from claim 18.  Appropriate correction is required.
For examination purpose, claim 18 is interpreted to be dependent from claim 17.

   
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawai et al. (US 6700185 B1).

As to claim 1, Kawai teaches an adhesive film for semiconductor, wherein the adhesive film (temporary protective film for semiconductor sealing molding) can be easily peeled from lead frames and sealing resins ( (column 1, lines 10-15).  The adhesive film of Kawai comprises a support film and a resin layer A (adhesive layer) provided on one surface of the support film (column 2, lines 25-30).  

As to claims 1 and 2, Kawai teaches claimed invention except for the properties of the coefficient of linear expansion at 30°C to 200°C and the elastic modulus at 30°C.  However, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned properties would inherently be present in the adhesive film of Kawai.  It is submitted that the adhesive layers of the claimed invention and Kawai include a thermoplastic resin having an amide group, an ester group, an imide group, an ether group, or a sulfone group (claim 4 of present application and column 7, lines 10-20 of Kawai).  Further, the support films of the claimed invention and Kawai is a film of polymer such as aromatic polyimide, aromatic polyamide, aromatic polyamideimide, aromatic polysulfone, aromatic polysulfone, polyphenylene sulfide, aromatic polyether ketone, polyallyate, aromatic polyether ether ketone, and polyethylene napthalate (claim 6 of the present application and column 8, lines 50-65 of Kawai).  Given that the claimed temporary protective film and the adhesive film of Kawai are identical or substantially identical, absent any factual evidence on the record, it is reasonable to presume that the aforementioned properties would inherently be present in the adhesive film of Kawai.  Alternatively, the claimed properties would obviously be present once the adhesive film of Kawai is provided.  MPEP 2112.01 (I).  

As to claim 1 preamble “A temporary protective film for semiconductor sealing molding”, this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the adhesive film of Kawai as set forth previously is identical to that of the presently claimed in terms of structure and composition, it meets the intended use of the claimed temporary protective film (i.e. the adhesive film of Kawai can be used for semiconductor sealing molding). 

As to claim 3, Kawai teaches this limitation at column 2, lines 20-22. 

As to claims 4-6, Kawai teaches limitations in these claims at column 7, lines 10-20 and at column 8, lines 50-65.

As to claim 7, Kawai teaches that the ratio of the thickness (A) of the resin layer A to the thickness (B) of the support film (A/B) is preferably at most 0.2 (column 9, lines 40-45). 

As to claim 8, Kawai teaches that it is preferable to coat one side of the support film with the resin layer A having adhesiveness, and the other side with a resin layer (B) having no adhesiveness (non-adhesive layer) (column 9, lines 60-65). 

As to claim 9, Kawai teaches 10 µm thick resin layer A (adhesive layer) and 10 µm thick resin layer B (non-adhesive layer) (Example 5), which provides ratio of the thickness of the adhesive layer to the thickness of the non-adhesive layer of 1.0. 

Based on the above, Kawai anticipates or renders obvious the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 6700185 B1) as applied to claim 1 above.

Claims 17 depends from claim 1. The disclosure of Kawai with respect to the rejection of claim 1 as set forth previously in the OA is incorporated here by reference. 

As to claim 17, Kawai discloses that the in the case where the adhesive film for semiconductor of the present invention has a resin layer (adhesive layer) on one or each side of a support film, particularly one resin layer (A) on one side of a support film, the ratio of the thickness (A) of the resin layer A to the thickness (B) of the support film (A/B), is preferably at most 0.5, more preferably at most 0.3, and further preferably at most 0.2. According to Kawai, in the case where the ratio of the thickness A to the thickness B is more than 0.5, the adhesive film tends to curl due to the volume loss of the resin layer caused by the removal of solvents after application, lowering workability and productivity when bonded to lead frames (column 9, lines 35-50).  Kawai further discloses that the thickness A of the resin layer A (adhesive layer) is preferably 1-20 µm, more preferably 3-15 µm, and further preferably 4-10 µm (column 9, lines 50-55). 
As to claim 17 limitation of the thickness of the support film of 100 µm or less, Kawai does not explicitly disclose this limitation. However, Kawai as set forth previously discloses  the ratio of the thickness (A) of the resin layer A to the thickness (B) of the support film (A/B) is 0.2.  Moreover, as set forth previously, Kawai discloses that the thickness of the resin layer A is 4-10 µm.  Based on this, a person having ordinary skill in the art would recognize that the calculated thickness (B) of the support film in the invention of Kawai is from 20 µm to 50 µm (4/0.2 = 20 µm to 10/0.2 = 50 µm), which is less than 100 µm as claimed.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed thickness of the support film and the claimed ratio of a thickness of the adhesive layer to the thickness of the support film, motivated by the desire to form the adhesive film of Kawai such that it does not exhibit curl and does not lower the workability and productivity when bonded to lead frames. 

As to claim 18 ,as set forth previously, the calculated thickness of the support film B in the invention of Kawai is from 20 µm to 50 µm (4/0.2 = 20 µm to 10/0.2 = 50 µm).  

As to claim 19, as set forth previously, the calculated thickness of the support film B in the invention of Kawai is from 20 µm to 50 µm (4/0.2 = 20 µm to 10/0.2 = 50 µm).  Given that the claimed thickness range of 25 µm or less overlaps or lies within the range disclosed by Kawai (20-50 µm), a prima facie case of obviousness exists. MPEP 2144.05 (I). 

As to claim 20, Kawai as set forth previously discloses that the ratio of the thickness (A) of the resin layer A to the thickness (B) of the support film (A/B), is preferably at most 0.5, more preferably at most 0.3, and further preferably at most 0.2.  Given that the claimed range of ratio of 0.1 or less overlaps or lies within the range disclosed by Kawai (at most 0.2), a prima facie case of obviousness exists. MPEP 2144.05 (I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed ratio of a thickness of the adhesive layer to the thickness of the support film, motivated by the desire to form the adhesive film of Kawai such that it does not exhibit curl and does not lower the workability and productivity when bonded to lead frames. 

Response to Arguments
Applicant's arguments filed on July 28, 2022 have been fully considered but they are not persuasive. 

With respect to the rejection of claims 1-9 under 35 USC 102/103 over Kawai et al. (US 6700185 B1), applicant argues as set forth in the specification, number of factors influence the coefficient of linear expansion (CLE), including the type of support film, type of adhesive material, thickness of the support film, thickness of the adhesive layer, and a ratio of a thickness of the adhesive layer to a thickness of the support film.  According to applicant, while the types of the support film, types of adhesive material, thickness of the adhesive layer to a thickness of the support film in Kawai may individually overlap with those of the present invention, Kawai does not teach how to use these factors in combination to provide the claimed CLE.  Applicant argues that the CLE would not inherently be present in the temporary protective film of Kawai. In order to support his/her argument, applicant points to Examples 1-10 of Kawai and compares with Comparative Examples of the present invention.  Applicant concludes that he/she expects that the CLE in Examples 1-10 of Kawai will be greater than the claimed.  Pages 9-13 of the amendment. 

The examiner respectfully disagrees.  First, it is submitted that applicant’s argument that applicant expects that the CLE in Kawai’s Examples 1-10 will be greater than claimed is not found persuasive, because this argument must be presented in the form of a proper declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.  Second, it is submitted that applicant has summarized Examples 1-10 of Kawai with the most closely corresponding Comparative Examples in the present application (Table on page 12 of the amendment) and asserted that the Examples 1-10 of Kawai “appears to be similar” to  Comparative Examples in the present application.  However, applicant has not clearly explained how Examples of Kawai are similar to Comparative Examples of the present application.  It is respectfully submitted that applicant has the burden of explaining the data.  MPEP 716.02 (b)(II).  As such, at present, applicant has not factually demonstrated that CLE will not inherently be present in the invention of Kawai.  Third, applicant has disclosed in the specification that the CLE of the temporary protective film at 30°C to 200°C in at least one direction can be adjusted by, for example, adjusting the thickness of the adhesive layer.  See 0038 of US Patent Application Publication No. 20210050274 A1 of the present application (“the published application”).  Further, applicant discloses “The thickness (A) of the adhesive layer may be“20 µm or less, 18 µm or less, 16 µm or less…The thickness (A) of the adhesive layer may be 1 µm or more…or 8 µm or more.”  See 0057 of the published application. It is submitted that Kawai discloses that the thickness (A) of the resin layer A is preferably 1-20 µm, more preferably 3-15 µm, and preferably 4-10 µm (column 9, lines 50-55).  Given that the thickness of the adhesive layer of Kawai is identical to the thickness of the adhesive layer as set forth in the present application, it would be reasonable to presume that the protective film of Kawai would inherently have the claimed CLE.   Accordingly, applicant’s argument is not found persuasive. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANISH P DESAI/Primary Examiner, Art Unit 1788
November 9, 2022